MEMORANDUM OPINION
                                        No. 04-11-00824-CR

                                          James C. LEIJA,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR7273
                            Honorable Mary D. Roman, Judge Presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: December 5, 2012

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Appellant pled no contest, pursuant to an open plea, to two counts of aggravated sexual

assault of a child.      The trial court assessed punishment at fifty-five years’ confinement.

Appellant’s court-appointed appellate attorney filed a brief containing a professional evaluation

of the record and demonstrating that there are no arguable grounds to be advanced. Counsel

concludes that the appeal is without merit. The brief meets the requirements of Anders v.
                                                                                                       04-11-00824-CR


California, 386 U.S. 738 (1967). Appellant was informed of his right to review the record and of

his right to file a pro se brief. Appellant did not file a pro se brief.

         After reviewing the record and counsel’s brief, we agree the appeal is frivolous and

without merit. Accordingly, we affirm the trial court’s judgment, and we GRANT appellate

counsel’s motion to withdraw. 1 Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).



                                                            Sandee Bryan Marion, Justice

Do not publish




1
  No substitute counsel will be appointed. See In re Schulman, 252 S.W.3d 403, 408 n.22 (Tex. Crim. App. 2008).
Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must
either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary
review must be filed with Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for
discretionary review must comply with the requirements of Texas Rules of Appellate Procedure 68.4.


                                                          -2-